Donnie Ray Alwell v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-00307-CR

     DONNIE RAY ALWELL,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 361st District Court
Brazos County, Texas
Trial Court # 02-00843-CRF-361
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant has filed a motion to dismiss this appeal under Rule of Appellate Procedure
42.2(a).  See Tex. R. App. P. 42.2(a); McClain v. State, 17 S.W.3d 310, 311 (Tex.
App.—Waco 2000, no pet.) (per curiam).  We have not issued a decision in this appeal. 
Appellant personally signed the motion.  The Clerk of this Court has sent a duplicate copy to
the trial court clerk.  Id.  Accordingly, the appeal is dismissed.
 
 
 
 

                                                                   PER CURIAM


Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed March 3, 2004
Do not publish
[CR25]